        Case 9:20-cr-00010-DLC Document 43 Filed 12/02/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 UNITED STATES OF AMERICA,                             CR 20–10–M–DLC

                     Plaintiff,

        vs.                                                  ORDER

 NICHOLAS STEVEN MOSKALOFF,

                     Defendant.


      Due to the recent COVID-19 outbreak, and upon the Court’s Own Motion,

      IT IS ORDERED that the sentencing hearing currently scheduled for

Thursday, December 10, 2020 at 9:00 a.m. is VACATED and RESET to

commence via video from Crossroads Correctional Center on Thursday,

December 10, 2020 at 9:00 a.m. Counsel may appear in the courtroom prior to

the hearing to video conference with Defendant. If the Defendant objects to this

hearing being held via video, he must file a motion to continue the hearing by

Monday, December 7, 2020 at noon to allow time for the Defendant to be

transported.

      The Clerk shall notify counsel and the U.S. Marshals Service of

this Order.
 Case 9:20-cr-00010-DLC Document 43 Filed 12/02/20 Page 2 of 2



DATED this 2nd day of December, 2020.
